Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27th, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claims 1-2, 5, 10-11, 14 and 17-19 have been amended. Claims 7 and 8 remain cancelled. Claims 1-6 and 9-20 remain pending and are ready for examination.

Terminal Disclaimer
The terminal disclaimer filed on November 9th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of June 9th, 2040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 2 (numbered page 10), filed November 9th, 2021, with respect to Claims 1-6 and 9-20 have been fully considered and are 35 U.S.C. 101 Double Patenting Rejection of Claims 1-6 and 9-20 has been withdrawn. 

The examiner notes that a terminal disclaimer has been filed and approved by The United States Patent Office.

Applicant’s arguments, see page 2 (numbered page 10), filed November 9th, 2021, with respect to Claims 1-6 and 9-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejection of Claims 1-6 and 9-20 has been withdrawn. 

The applicant has provided specific documentation and citation of the specification detailing the physical structure behind the claimed “tracking structure” component in question. The hardware processing circuit is described in the specification as containing the components necessary for the tracker.

Applicant’s arguments, see page 2-9 (numbered page 10-17), filed November 9th, 2021, with respect to Claims 1-6 and 9-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 1-6 and 9-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 9-20 allowed.
Independent claims 1, 11 and 17 have been determined to overcome the existing prior art and contain allowable subject matter. Specifically, the claims recite a device and system for tracking write requests to media controllers. The claims detail a tracker which receives a write request acknowledged upon receipt by a destination media controller without waiting for persistence, and then determining whether an identifier of said destination media controller is already existent in a tracking structure storing identifiers of media controllers to which write requests have been sent. Based on the determination, the identifier of the media controller will or will not be added to the tracking structure. Further, when the tracking structure is within a threshold of being full, a media controller is selected to be sent a request to persist a second write operation, which generates a first persistent write request, which is then sent to the requested media controller instead of the second write request, which will be acknowledged in response to the write data associated with the second write request achieving persistence. This specific process of using media and destination media controllers for write requests, as well as the use of a tracking structure which monitors the identifiers of said media controllers for the selection of write and persistent write requests with varying methods of acknowledging persistence is novel and is not in the current technological field.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136